TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00168-CV



                   Appellant, CMA Consulting Services // Cross Appellant,
                         Texas Department of State Health Services

                                                    v.

          Appellee, Texas Department of State Health Services // Cross-Appellee,
                               CMA Consulting Services


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-16-002331, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               Appellant/cross appellee CMA Consulting Services and appellee/cross-appellant the

Texas Department of State Health Services have filed a joint motion to abate this appeal pending

settlement negotiations. Accordingly, we grant the motion and abate the appeal for 30 days from

the date of this order or until further order of this Court. All appellate deadlines will be tolled

during the period of abatement.       Absent further order of this Court, this appeal will be

automatically reinstated after the 30 day period.



Before Chief Justice Rose, Justices Pemberton and Goodwin

Abated

Filed: July 18, 2018